NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE



 JAMES T. STILE,
                                        Civ. No. 16-3832 (RMB)
               Plaintiff
      v.                                       OPINION
 UNITED STATES OF AMERICA, et
 al.,

               Defendants

Appearances:

James M. Stile
FCC Allenwood Low Security
P.O. Box 1000
White Deer, PA 17887
          Plaintiff, pro se

Jessica R. O’Neill
Assistant United States Attorney
Office of the U.S. Attorney
District of New Jersey
401 Market Street, 4th Floor
P.O. Box 2098
Camden, New Jersey 08101
          On behalf of Defendants

BUMB, District Judge

     This matter comes before the Court upon the motion for

judgment on the pleadings by the Defendants, Officer Colina,

Officer A. Burns and the United States of America (collectively

the “Defendants”) (ECF No. 65) (Defendants’ Brief, ECF No. 65-1);

(Plaintiff’s motion for temporary restraining order, ECF No. 68);
and Plaintiff’s Brief in Supp. of Pl’s Response to Defs’ Mot. for

Judgment on the Pleadings (“Plaintiff’s Brief,”) ECF No. 69.) The

Court will decide the motions on the briefs, without an oral

hearing, pursuant to Federal Rule of Civil Procedure 78(b).

I. PROCEDURAL HISTORY

     Plaintiff filed a complaint on June 26, 2016. (Compl., ECF

No. 1). This Court screened the complaint pursuant to 28 U.S.C. §

1915(e)(2)(b) and § 1915A and determined that Plaintiff failed to

state a claim upon which relief could be granted but permitted

Plaintiff to file an Amended Complaint. (Memorandum and Order, ECF

No. 2.) Plaintiff filed an Amended Complaint on September 8, 2016

(Am. Compl., ECF No. 5), which this Court also screened pursuant

to 28 U.S.C. § 1915(e)(2)(b) and § 1915A and dismissed Plaintiff’s

Title VII claims under 42 U.S.C. § 2000e-3, the Americans with

Disability Act under 42 U.S.C. § 12101, discrimination claims under

42 U.S.C. § 1981, First Amendment access to the courts, First

Amendment retaliation based on a grievance filed in Fall 2015, and

claims based on BOP Program Statement 1315.07(1). (Opinion, ECF

No. 8; Order, ECF No. 9.) The Court dismissed all claims of

supervisory liability, resulting in the dismissal of Defendants

Malloy, Robinson, Mason, Hazelwood, and Hollingsworth. (Id.)

     At that point, the Court permitted the following claims to

proceed:   Plaintiff’s   claim   that   Defendant   Colina   retaliated

against him as a result of a grievance Plaintiff filed on December

                                   2
2,    2015;   Plaintiff’s   claim      that   Defendants   Colina      and   Burns

violated his right to equal protection; Plaintiff’s claim that

Defendants Colina, Wilkes, Kwartin, and Rehwinkle demonstrated

deliberate indifference to his medical needs; and Plaintiff’s

claim under the Federal Tort Claims Act (“FTCA”) against the United

States. (Opinion, ECF. No. 8 at 29-30.)

       Defendants then sought partial summary judgment on certain of

the remaining claims. In an Opinion and Order dated March 26, 2018,

the Court granted summary judgment to Defendants on Plaintiff’s

remaining     retaliation      claim   and    Eighth    Amendment   claim      for

deliberate indifference to his medical needs. (Opinion, ECF No.

60; Order, ECF No. 61). As a result, the only claims remaining are

Plaintiff’s     claim   that    Defendants     Colina    and   Burns    violated

Plaintiff’s Fifth Amendment right to equal protection and his FTCA

claim against the United States.

       Defendants now move for judgment on the pleadings.

II.    DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS

       A.     Rule 12(c) Standard of Review

       “A motion for judgment on the pleadings based on the defense

that the plaintiff has failed to state a claim is analyzed under

the same standards that apply to a Rule 12(b)(6) motion.” Zimmerman

v. Corbett, 873 F.3d 414, 417 (3d Cir. 2017). To succeed on a

motion for judgment on the pleadings, a movant must show “there

are no material issues of facts, and he is entitled to judgment as

                                         3
a matter of law.” Zimmerman, 873 F.3d at 417 (quoting Sikirica v.

Nationwide Ins. Co., 416 F.3d 214, 220 (3d Cir. 2005) (citing Soc'y

Hill Civic Ass'n v. Harris, 632 F.2d 1045, 1054 (3d Cir. 1980)).

When deciding a motion for judgment on the pleadings, a court must

accept the non-moving party’s factual allegations as true and draw

all reasonable inferences in the nonmoving party’s favor. Id. at

418.

       B.   Whether a Bivens Remedy is Available

            1.     Standard of Law

       While Defendants’ motion for partial summary judgment was

pending, the Supreme Court rendered its opinion in Ziglar v.

Abbasi, 137 S. Ct. 1843 (2017).1 In Abbasi, the Court noted Congress

passed a statute in 1871, later codified at 42 U.S.C. § 1983,

entitling a person to money damages if a state official violated

his or her constitutional rights. Id. at 1854. Congress, however,

has    never     passed   an   analogous   statute   for   violations   of

constitutional rights by federal officials. Id.




1 The Supreme Court decided Ziglar v. Abbasi on June 19, 2017,
requiring a special factors analysis for Bivens claims if raised
in a new context. 137 S.Ct. 1843. Abbasi was not in effect when
this Court screened the Amended Complaint on October 20, 2016
(Opinion, ECF No. 8) or when Defendants filed their motion for
partial summary judgment on February 10, 2017 (Defs’ Mot. for
Partial S.J., ECF No. 27). Therefore, Defendants properly brought
their Abbasi defense in a motion for judgment on the pleadings
filed on June 8, 2018.
                                      4
     The Court described its concern with the separation of powers

between Congress and the courts.

            When a party seeks to assert an implied cause
            of action under the Constitution itself, just
            as when a party seeks to assert an implied
            cause of action under a federal statute,
            separation-of-powers principles are or should
            be central to the analysis. The question is
            “who should decide” whether to provide for a
            damages remedy, Congress or the courts?”

Abbasi, 137 S.Ct. at 1857 (quoting Bush v. Lucas, 462 U.S. 367,

380 (1983)).

     The Court reviewed the three cases where it had previously

implied a remedy for constitutional violations by federal actors.

In 1971, the Supreme Court decided Bivens v. Six Unknown Fed.

Narcotics   Agents,   403   U.S.   388   (1971),   holding   that,   absent

statutory authorization, the Court would enforce a damages remedy

to compensate persons injured by Fourth Amendment unreasonable

searches and seizures by federal officers. Id. at 1854.

     The Court recognized an implied Bivens cause of action in two

later cases involving constitutional violations. Id. First, in

Davis v. Passman, 442 U.S. 228 (1979) an administrative assistant

sued a Congressman under the Fifth Amendment Due Process Clause

for gender discrimination in employment. Id. Second, in Carlson v.

Green, 446 U.S. 14 (1980), a prisoner’s estate sued federal prison

employees under the Eighth Amendment Cruel and Unusual Punishments




                                     5
Clause for failure to provide adequate medical treatment. Id. at

1855.

        In Abbasi, the Court stated that “expanding the Bivens remedy

is now a ‘disfavored’ judicial activity.” Id. at 1857 (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). In most instances,

the Court's precedents now instruct that the Legislature is in the

better position to consider if “‘the public interest would be

served’”       by   imposing      a   “‘new       substantive    legal      liability.’”

Abbasi, 137 S.Ct. at 1857 (quoting Schweiker v. Chilicky, 487 U.S.

412, 426–427 (1988) (quoting Bush, 462 U.S. at 390)). In Vanderklok

v. United States, the Third Circuit Court of Appeals stated that

its past pronouncements on whether an implied Bivens remedy was

available is no longer controlling without performing the analysis

required under Abbasi. 868 F.3d 189, 199 (3d Cir. 2017).

        “[A]   Bivens     remedy      will    not    be   available      if    there    are

“‘special       factors      counselling      hesitation        in    the     absence    of

affirmative         action   by   Congress.’”        Abbasi,    137    S.Ct.     at    1857

(quoting Carlson, 446 U.S. at 18 (quoting Bivens, 403 U.S. at 396).

Courts should consider whether “the Judiciary is well suited,

absent congressional action or instruction, to consider and weigh

the costs and benefits of allowing a damages action to proceed”

before recognizing an implied Bivens remedy in a new context. Id.

at 1857-58.



                                              6
     “[T]he decision to recognize a damages remedy requires an

assessment of its impact on governmental operations systemwide.”

Id. at 1858. “[I]f there are sound reasons to think Congress might

doubt the . . . necessity of a damages remedy . . . the courts

must refrain from creating the remedy.” Id. Further,

          if there is an alternative remedial structure
          present in a certain case, that alone may
          limit the power of the Judiciary to infer a
          new Bivens cause of action. For if Congress
          has created ‘any alternative, existing process
          for protecting the [injured party's] interest’
          that itself may ‘amoun[t] to a convincing
          reason for the Judicial Branch to refrain from
          providing a new and freestanding remedy in
          damages.

Id. (quoting Wilkie v. Robbins, 551 U.S. 537, 550 (2007); see also

Bush v. Lucas, 462 U.S. 367, 385–388 (1983)(recognizing that civil-

service regulations provided alternative means for relief); Corr.

Services Corp. v. Malesko, 534 U.S. 61, 73–74 (2001) (recognizing

that state tort law provided alternative means for relief); Minneci

v. Pollard, 565 U.S. 118, 127–130 (2012) (same)).

     First, courts must determine whether a case presents a new

Bivens context. Id. at 1859. The context is new if the case is

different in any meaningful way from previous Bivens cases decided

by the Supreme Court. Id. Some examples of how cases may differ in

a meaningful way include:

          the rank of the officers involved; the
          constitutional right at issue; the generality
          or specificity of the official action; the
          extent of judicial guidance as to how an

                                7
            officer should respond to the problem or
            emergency to be confronted; the statutory or
            other legal mandate under which the officer
            was   operating;   the   risk  of   disruptive
            intrusion   by   the    Judiciary   into   the
            functioning of other branches; or the presence
            of potential special factors that previous
            Bivens cases did not consider.


Id. at 1860. The “new-context” inquiry is easily satisfied, even

if only small but meaningful differences exist. Id. at 1865.

     If a court finds that a case presents a new Bivens context,

the second step is to conduct the special factors analysis to

determine whether Congress or the courts should decide whether a

damages    action    should    be     allowed.   Id.   Special    factors     are

considered in the aggregate. See, e.g., id. at 1861-62. One factor

counseling hesitation to imply a Bivens remedy is when alternative

methods of relief are available. Abbasi, 137 S.Ct. at 1863. A court

should    also   consider     other    reasons   Congress     might   doubt   the

necessity of a damages remedy. Id. at 1865.

            2.      The Parties’ Arguments

     Plaintiff’s Fifth Amendment equal protection claim, under a

“class of one” theory, is based on his allegation that he was

docked time from work while he went to the “pill line” for

medications,     while      other     inmates    who   were    also   receiving

medications were not docked as much time. (Am. Compl., ECF No. 5

at 17.) Defendants argue that this discrimination claim arises in



                                         8
the     context    of    prison    employment,      a   new     Bivens     context.

(Defendants’ Brief, ECF No. 65-1 at 10-14.)

       Defendants acknowledge that one of the three Supreme Court

cases creating a Bivens remedy for a constitutional violation by

a federal actor, Davis v. Passman, involved a gender discrimination

claim under the Fifth Amendment, whereas Plaintiff here presents

a class of one discrimination claim under the Fifth Amendment (Id.

at 11-12 citing Davis, 442 U.S. at 231.) The defendant in Davis

was a former Congressman. (Id.) The plaintiff was a female deputy

administrative assistant who was fired because the Congressman

wanted a male in that position. (Defs’ Brief, ECF No. 65-1 at 12.)

The Court created a Bivens remedy in part because the plaintiff

did not have a Title VII remedy, which was applicable only to

employees in the competitive service. (Id., citing Davis, 442 U.S.

at     231.)   Further,       because   the   defendant       was   no    longer   a

Congressman, equitable relief in the form of reinstatement was not

available. (Id., citing Davis, 442 U.S. at 245.) Thus, in the

Court’s view at that time, a damages remedy was appropriate. (Id.)

       Plaintiff’s       Fifth   Amendment    claim,    however,     arises    from

within    a    prison,    a   highly    regulated   environment      with    little

similarity to employment for a Congressman. (Defendants’ Brief,

ECF No. 65-1 at 12.) Unlike the plaintiff in Davis, inmates like

Plaintiff who work in federal correctional institutions do not

have     an    employer/employee        relationship.     (Id.)     For    example,

                                          9
“prisoners producing goods and services used by the prison should

not be considered employees under the [Fair Labor Standards Act].”

(Id. at 12-13, quoting Tourscher v. McCullough, 184 F.3d 236, 243

(3d Cir. 1999); see also, e.g., Wilkerson v. Samuels, 524 F. App’x

776, 779 (3d Cir. 2013) (per curiam) (“It is well established that

a prisoner is not an employee under the [FLSA], because the

relationship is not one of employment, but arises out of the

prisoner’s status as an inmate.”)) Similarly, “for purposes of

Title VII, [an inmate’s] relationship with UNICOR is one of a

prisoner, not an employee.” (Id. at 13, quoting Wilkerson, 524 F.

App’x at 779; see also Danneskjold v. Hausrath, 82 F.3d 37, 42 (2d

Cir. 1996) (“the relationship is not one of employment”). Federal

inmates   receive   compensation   solely   by   legislative   grace   and

primarily for their own benefit and rehabilitation. (Defendants’

Brief, ECF No, 65-1 at 13, citing Amos v. United States, 13 S.Ct.

442, 446 (1987)).

     Defendants note that at least two courts in this district

have determined that discrimination in prison employment is a “new”

Bivens context. (Defs’ Brief, ECF No. 65-1 at 13-14, citing

Alexander v. Ortiz, No. 15-6981, 2018 WL 1399302 (D.N.J. Mar. 20,

2018) (Simandle, J.) (holding that claim of First Case Amendment

retaliation in prison employment is “new” context); Turner v. Doe,

No. 15-5942, 2018 WL 2278096 (D.N.J. May 18, 2018) (Kugler, J.)



                                   10
(holding that Fifth Amendment claim alleging race discrimination

in prison employment is “new” context)).

     Defendants set forth several special factors that counsel

against expanding the Bivens remedy in this case: (1) the Prison

Litigation Reform Act (“PLRA”) is a comprehensive legislative

scheme that reflects Congress’ effort to reduce prison litigation;

(2) inmates are not in an employment relationship with their prison

employer, and the exclusion of prisoners from the legal protections

of Title VII, the ADEA, and the FLSA reflects Congress’ decision

not to extend traditional employment remedies to inmates; and (3)

allowing inmates to raise Bivens causes of actions premised on the

Equal Protection Clause would imposes costs on the Government.

(Defendants’ Brief, ECF No. 65-1 at 14-17.)

     In   opposition     to   Defendants’       motion     for    judgment    on

pleadings, Plaintiff asserts his Fifth Amendment claim “can only

be equated to the underlying claims of Davis v. Passman . . . .”

(Plaintiff’s Brief, ECF No. 69 at 2.) Plaintiff asserts he met the

three   elements   to   allege   a   “class   of    one”   equal    protection

violation by alleging Defendants Colina and Burns treated him

differently   than      similarly    situated      persons,      they   did   so

intentionally, and there was no rational basis for the difference.

(Plaintiff’s Brief, ECF No. 69 at 3.) Further, Plaintiff asserts

that Congress’ decision not to provide victims of constitutional

violations by federal actors a damages remedy is not a good reason

                                     11
not   to   extend    Bivens    remedies   to   new   contexts.   (Id.   at   5.)

Plaintiff contends that neither prospective injunctive relief nor

a writ of habeas corpus can provide him with redress for harm

already done. (Id. at 4.)

      Plaintiff maintains that he did not make a claim based on

prison employment nor does he claim to be a government employee

like the plaintiff in Davis. (Id. at 5.) He asserts that the PLRA’s

intent to weed out frivolous lawsuits is not applicable to all

lawsuits. (Id.) He argues that the pertinent similarities between

his case and the Davis case are that the plaintiffs are both

Americans who are privileged with the protections of the United

States     Constitution,        including      equal    protection      claims.

(Plaintiff’s Brief, ECF No. 69 at 5-6.) In sum, Plaintiff contends

his case does not arise in a new Bivens context, it arises in the

same context as Davis; therefore, the court need not conduct a

special factors analysis to imply a Bivens remedy.

            3.      Analysis

                    a.   New Bivens context

      This Court must first determine whether Plaintiff’s Fifth

Amendment class of one equal protection claim presents a new Bivens

context from that in Davis. For the reasons discussed below, the

new context inquiry is easily met here.

      Plaintiff alleges that he was not treated equally to other

working inmates because no other inmate’s pay was docked to the

                                      12
same extent as his for time spent in the pill line to take

medications. This case undoubtedly arises in the context of a

prison   work    assignment.       Prison       work   assignments        differ     from

traditional employment, like that in Davis, because prisoners do

not have a constitutional right to compensation for work performed

in prison. Johnson v. Townsend, 314 F. App’x 436, 440 (3d Cir.

2008) (citing Ali v. Johnson, 259 F.3d 317, 317–318 (5th Cir.

2001); Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999),

Murray v. Mississippi Dept. of Corrections, 911 F.2d 1167, 1167

(5th Cir. 1990)). Prisoners are not employees under the Fair Labor

Standards Act or Title VII because the primary relationship between

a prison and a prisoner is incarceration. Wilkerson v. Samuels,

524 F. App’x 776, 779 (3d Cir. 2013) (citing Tourscher, 184 F.3d

at 243; Williams v. Meese, 926 F.2d 994, 007 (10th Cir. 1991)).

     Plaintiff         asserts     his     constitutional         right     to       equal

protection under the law is no different from the non-prisoner

plaintiff’s       right      in     Davis.        While        prisoners     maintain

constitutional rights, those rights may be restricted or limited.

Bell v. Wolfish, 441 U.S. 520, 545 (1979). “‘Lawful incarceration

brings   about    the     necessary       withdrawal      or   limitation       of   many

privileges       and     rights,      a     retraction         justified        by     the

considerations     underlying       our     penal      system.’”    Id.    at    545–46

(quoting Price v. Johnston, 334 U.S. 266, 285 (1948)).



                                           13
     In sum, prisoners who have work assignments have limited

protections compared to those in traditional employment. Thus,

equal protection claims in prison employment present a new Bivens

context. See Alexander v. Ortiz, Civ. No. 15-6981(JMS-AMD), 2018

WL 1399302 at *5 (First Amendment retaliation claim in prison

employment is a new Bivens context); Turner v. Doe, Civ. No. 15-

5942(RBK)(AMD), 2018 WL 2278096 at *4 (D.N.J. May 18, 2018) (Fifth

Amendment prison employment discrimination claim is new Bivens

context). The Court must conduct a special factors analysis to

determine whether to imply a Bivens remedy for Plaintiff’s class

of one equal protection claim under the Fifth Amendment.



               b.   Special factors analysis

     Defendants have set forth several special factors that this

Court finds counsel hesitation in recognizing a Bivens remedy here.

As the Supreme Court noted in Abbasi,

          [c]laims against federal officials often
          create substantial costs, in the form of
          defense and indemnification. Congress, then,
          has a substantial responsibility to determine
          whether, and the extent to which, monetary and
          other liabilities should be imposed upon
          individual officers and employees of the
          Federal Government. In addition, the time and
          administrative     costs    attendant     upon
          intrusions resulting from the discovery and
          trial process are significant factors to be
          considered.

137 S.Ct at 1856.


                                14
      The PLRA, 42 U.S.C. §1997e et seq., demonstrates Congress’

concern over the costs of prison litigation. Indeed, the Supreme

Court recognized that the PLRA “contains a variety of provisions

designed to bring [prisoner litigation in the federal courts] under

control” after a steep rise in filings. Woodford v. Ngo, 548 U.S.

81, 84 (2006). Potential defense and indemnification costs place

a responsibility on Congress to “determine whether, and the extent

to which, monetary and other liabilities should be imposed upon

individual officers and employees of the Federal Government.”

Abbasi, 137 S.Ct. at       1856. Congress has not yet enacted a statute

analogous     to   42   U.S.C.    §   1983    to     remedy   all     constitutional

violations by federal actors, and there is little doubt that doing

so    would   increase     actions     against        individual      officers   and

employees of the Federal Government. See Abbasi, 137 S.Ct. at 1862

(“in any inquiry respecting the likely or probable intent of

Congress, the silence of Congress is relevant. . . .”)

      In   Woodford,     the     Supreme     Court    recognized,       “[t]he   PLRA

attempts to eliminate unwarranted federal-court interference with

the   administration      of     prisons,     and    thus     seeks    to   ‘affor[d]

corrections officials time and opportunity to address complaints

internally before allowing the initiation of a federal case.” 548

U.S. at 93 (quoting Porter v. Nussle, 534 U.S. 516, 525 (2002)).

This is an indication by Congress that the executive branch is

best-suited to make decisions that concern prison administration.

                                        15
Therefore, this is a factor that counsels hesitation in implying

a Bivens remedy in a new context of prison work assignments. See

Rodriguez v. Hamel, Civ. No. 15-7980(NLH)(KMW), 2018 WL 2254557 at

*5 (D.N.J. May 17, 2018) (because First Amendment claims in prison

housing and workplace are regulated by legislative and executive

branches, special factors counsel hesitation in implying a Bivens

remedy); Bell, 441 U.S. at 548 (“judicial deference is accorded

[to prison administrators] . . . because the operation of our

correctional   facilities   is   peculiarly   the   province   of   the

Legislative and Executive Branches of our Government, not the

Judicial” (citations omitted)).

     In Bush v. Lucas, the Supreme Court declined to create a

Bivens remedy against individual Government officials for a First

Amendment violation arising in the context of federal employment

of a non-prisoner, although the plaintiff had no opportunity to

fully remedy the constitutional violation. Corr. Servs. Corp. v.

Malesko, 534 U.S. 61, 68 (2001) (citing Bush, 462 U.S. 367 (1983)).

In contrast, Plaintiff, by nature of his unique claim, had an

opportunity for a monetary remedy under the Federal Bureau of

Prisons Administrative Remedy Program, 28 C.F.R. §§ 542.10 et seq.

“The purpose of the Administrative Remedy Program is to allow an

inmate to seek formal review of an issue relating to any aspect of

his/her own confinement.” 28 C.F.R. § 542.10(a). Plaintiff’s claim

was that his pay for a prison work assignment was improperly

                                  16
docked. The Administrative Remedy Program could provide a remedy

by correcting Plaintiff’s pay if appropriate. See Vega v. United

States, 881 F.3d 1146, 1154 (9th Cir. 2018) (BOP Administrative

Remedy Program provided alternative means for relief for violation

of prisoner’s First and Fifth Amendment rights); cf. Bistrian v.

Levi, --- F.3d ---, 2018 WL 6816924 at *8 (3d Cir. 2018) (the

prison    administrative   grievance   process   could   not   redress

prisoner’s harm, a beating that he took in the prison yard).

Therefore, the availability of an alternative remedy counsels

hesitation in implying a Bivens remedy in this case. See Abbasi,

137 S.Ct. at 1858 (“if there is an alternative remedial structure

present in a certain case, that alone may limit the power of the

Judiciary to infer a new Bivens cause of action.”) Therefore, in

the aggregate, special factors counsel hesitation in implying a

Bivens remedy in this case.

     C.    FTCA Claim

           1.   Legal Standard

     “The FTCA waives the federal government's sovereign immunity

with respect to tort claims for money damages.” Baer v. United

States, 722 F.3d 168, 172 (3d Cir. 2013) (citing 28 U.S.C. §

1346(b)(1)). “‘[T]he FTCA does not itself create a substantive

cause of action against the United States; rather, it provides a

mechanism for bringing a state law tort action against the federal

government in federal court.’” Lomando v. United States, 667 F.3d

                                 17
363, 372 (3d Cir. 2011) (quoting In re Orthopedic Bone Screw Prod.

Liab. Litig., 264 F.3d 344, 362 (3d Cir. 2001); see also CNA v.

United States, 535 F.3d 132, 141 (3d Cir. 2008) (“The cause of

action in an FTCA claim ... must come from state tort law.”))

“[T]he United States is subject to suit for the negligent acts of

‘any employee of the Government while acting within the scope of

his office or employment.’” Id. at 374, quoting 28 U.S.C. §

1346(b)(1)).

             2.    The Parties’ Arguments

     Defendants submit that the gravamen of Plaintiff’s FTCA claim

is that staff at FCI Fort Dix should have changed his work

assignment    or    exempted   him     from   work   based   on    his   alleged

disabilities. (Defendants’ Brief, ECF No. 69 at 17.) Defendants

assert this is not a substantive tort claim because there is no

duty under New Jersey law or any professional standard requiring

correctional officers to reassign or exempt a prisoner from a work

assignment.

     Defendants also contend that Plaintiff’s FTCA claim fails

because   the      Inmate   Accident     Compensation    Act      provides   the

exclusive remedy for any negligence-based claims arising from an

inmate’s alleged work-related injuries. (Id. at 19.)

             3.    Analysis

                   a.   State law basis for FTCA Claim



                                       18
      In his Amended Complaint, Plaintiff summarizes his FTCA claim

as follows:

             Defendant United States of America did employ
             the named Defendants through the Department of
             Justice, Federal Bureau of Prisons, Federal
             Correctional Institution Fort Dix during the
             period of time and dates set forth in this
             complaint. Defendant United States of America
             is liable for the tortious conduct of the
             named Federal Government employees named as
             Defendants within this lawsuit. Plaintiff
             assigns liability to the United States of
             America for his damages incurred both physical
             and psychological, both compensatory and
             punitive.

(Am. Compl., ECF No. 5 at 25.)

      New Jersey recognizes a common law negligence claim. See,

e.g., Weinberg v. Dinger, 524 A.2d 366, 373-74 (N.J. 1987); Brunson

v. Affinity Federal Credit Union, 972 A.2d 1112 (N.J. 2009). There

are four elements to a New Jersey common law negligence claim: (1)

a duty of care; (2) a breach of that duty; (3) actual and proximate

causation, and (4) damages. Jersey Cent. Power & Light Co. v. Melar

Util. Co., 59 A.3d 561, 571 (N.J. 2013). Violations of regulations

are pertinent in determining the nature and extent of any duty of

care. Steinberg v. Sahara Sam’s Oasis, LLC, 142 A.3d 742, 752-53

(N.J. 2016). “‘Facts that demonstrate [a regulatory] violation

constitute evidence of negligence that is sufficient to overcome

a   motion   for   summary   judgment.’”   Id.   at   753   (alteration   in

Steinberg) (quoting Alloway v. Bradlees, Inc., 723 A.2d 960, 970

(N.J. 1999)).

                                    19
     In   screening   Plaintiff’s       Amended   Complaint,   this   Court

construed Plaintiff’s allegations that Defendants violated BOP

Program Statements and regulations as part of his FTCA claim.

(Opinion, ECF No. 8 at n.2.) However, Plaintiff did not allege in

his Amended Complaint that violation of BOP Program Statement

1040.04 (Non-Discrimination Toward Inmates) and Program Statement

3713.29 (Diversity Management and Affirmative Employment Programs)

caused him physical injury but rather emotional or psychological

injury. (Am. Compl., ECF No. 5 at 15, 16, 21.)

     “[A]s part of the Prison Litigation Reform Act . . . section

1346(b)(2) of the FTCA precludes inmate tort actions against the

United States for ‘mental or emotional injury suffered while in

custody without a p29.rior showing of physical injury or the

commission of a sexual act,’ 28 U.S.C. § 1346(b)(2).” West v.

United States, 729 F. App'x 145, 148–49 (3d Cir. 2018), reh'g

denied (May 9, 2018) (per curiam). The Court will grant Defendants’

motion for judgment on the pleadings on Plaintiff’s FTCA claim

based on BOP Program Statements 1040.04 and 3713.29.

     Plaintiff alleged the following in his Amended Complaint,

which forms the basis of his remaining FTCA claim. “Defendant

United States of America was at all times responsible for the care

and custody of the Plaintiff while in Bureau of Prisons Federal

Correctional Institution Fort Dix.” (Am. Compl., ECF No. 5 at 4,

¶13A.)    “On   December   7,   2015,    Plaintiff   did   file   a   [sic]

                                    20
Administrative Federal Tort Claim for personal injury resulting

from    prison      employees[’]   negligence.   (28   U.S.C   §   2671)

‘Administrative Claim No. TRT-NER-2016-01440.’ Defendant Federal

Bureau of Prisons denied claim on June 2, 2016, by Certified Mail

No. 7012 2210 0001 4156 7076.” (Id. at 5, ¶16.)

       Plaintiff further alleged that

            [I]n view of the fact that the Plaintiff has
            not had an MRI of his spine done with contrast
            as was recommended by (2) two doctors in
            January of 2015. It was not until June of 2016
            that the Plaintiff was seen by a neurosurgeon
            to be evaluated. This was a full year that the
            Plai[ntiff] was compelled under threat of
            disciplinary action to work a job in FCI Fort
            Dix by the listed Defendants in complete
            disregard to the Plaintiff’s documented
            disabilities in an attitude of deliberate
            indifference to this Plaintiff’s suffering
            from    his   physical    and    psychological
            disabilities.

            . . .

            33. Defendant Colina did compel the Plaintiff
            to stay at work in the Food Services #10 dining
            hall in physically demanding positions that
            directly caused the Plaintiff physical pain
            and suffering to his spine. These jobs
            consisted in bending over wiping tables when
            the Plaintiff had a written recommendation
            from FCI Fort Dix medical department that he
            should not be bending at the waist. Plaintiff
            was also compelled by Defendant Colina to work
            in a serving line carrying and handling trays
            of food that weighed more than the weights
            that the Plaintiff was not to lift as per his
            disabilitie[s].

            . . .



                                    21
          34. . . . Defendant Colina should have been
          subject to penalties for disciplinary offenses
          as are set forth in Attachment A of Program
          Statement 3420.11 which are as follows: (#15)-
          Endangering the safety of or casing injury to
          staff, inmates, or others through carelessness
          or failure to follow instructions; (#16)
          giving an inmate an order that could be
          hazardous to health and safety; (#25) Physical
          abuse of an inmate [insofar as it relates to
          forcing Plaintiff to work beyond his physical
          abilities] . . .2 Defendant Colina was also in
          violation of 28 CFR 545.23-Inmate Work Program
          Assignment 1(a)-Each sentenced inmate who is
          physically and mentally able to be assigned to
          an institutional work program, by his not
          allowing the Plaintiff to be relieved of work
          duties in the kitchen when he was told by the
          Plaintiff of his disabilities and offered to
          be shown disability papers from the Social
          Security Administration Law Court declaring
          the Plaintiff 100% disabled in 1988.

(Am. Compl., ECF No. 5 at 13-15.)

     The BOP regulates inmate work and program assignments under

28 C.F.R. § 545.23(d), which provides:

          In   making    the    work   and/or    program
          assignment(s), staff shall consider the
          inmate's   capacity   to   learn,   interests,
          requests, needs, and eligibility, and the
          availability of the assignment(s). An inmate's
          assignment shall be made with consideration of
          the institution's security and operational
          needs, and should be consistent with the
          safekeeping of the inmate and protection of
          the public.

2 Plaintiff does not allege a physical injury resulting from
Colina’s alleged violation of Program Statement 3420.11 (#30)
Preferential treatment of inmates, (#38) Conduct that can lead
others to question on employee’s impartiality, and (#56) Failure
to report a violation of the standards of conduct or retaliation
or discrimination against those who make such a report . Therefore,
this allegation is not part of Plaintiff’s FTCA claim.
                                22
Violations of regulations are pertinent in determining the nature

and extent of any duty of care. Steinberg, 142 A.3d at 752-53.

Therefore, a New Jersey common law negligence claim provides the

basis for Plaintiff’s FTCA claim. See, e.g., Greenland v. United

States, 661 F. App’x 210, 214-15 (3d Cir. 2016) (recognizing common

law negligence as a basis for FTCA claim.)

                b.    Inmate Accident Compensation         Act
                      precludes FTCA claim

     Defendants also seek judgment on the pleadings on Plaintiff’s

FTCA claim because the Inmate Accident Compensation Act provides

the exclusive remedy for any negligence-based claims arising from

an inmate’s alleged work-related injuries. (Defendants’ Brief, ECF

No. 65-1 at 19-20.) Plaintiff’s FTCA claim, described above, is

based on injuries he alleges from being forced to work beyond his

physical limitations.

     “Federal   prisoners     seeking     compensation    for    injuries

sustained   during   penal   employment   are   limited   to   the   remedy

provided by 18 U.S.C. § 4126.” Cooleen v. Lamanna, 248 F. App’x

357, 362 (3d Cir. 2007) (citing United States v. Demko, 385 U.S.

149, 151-54 (1966)); Mays v. U.S., 567 F. App’x 81, 82 (3d Cir.

2014) (same). In 1966, the Supreme Court held “[u]ntil Congress

decides differently we accept the prison compensation law [18

U.S.C. § 4126] as an adequate substitute for a system of recovery

by common-law torts.” Demko, 385 U.S. at 153. Thus, the Court

                                   23
concludes   the   Inmate    Accident       Compensation    Act   provides    the

exclusive remedy for the claim Plaintiff asserts under the FTCA.

The Court will grant Defendants’ motion for judgment on the

pleadings on the FTCA claim.

IV.   PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER

      Plaintiff’s motion for temporary restraining order is based

on his claim that he is

            being subjected to identical ‘retaliation’ and
            ‘obstruction’ by the same Defendants with
            different actors at L.S.C.I. Allenwood [“FCI
            Allenwood   Low”]    for    the    purposes of
            retaliating   against    him   for   filing an
            Administrative Remedy Request and forcing
            Plaintiff to work in Food Service to remove
            Plaintiff from the Law Library to interfere
            with Plaintiff filing responses to dispositive
            motions in this Court and the U.S. District
            Courts of Maine and New Hampshire and New
            York.

(Mot. for TRO, ECF No. 68 at 1.)

      The instant action arises out of incidents that occurred in

FCI Fort Dix. The Court assumes that by “the same Defendants”

Plaintiff refers to the fact that both FCI Fort Dix and FCI

Allenwood Low are part of the Federal Bureau of Prisons, an

administrative     agency    within    the    Department    of   Justice.    The

Federal Bureau of Prisons is not a defendant in this action,

although    the   United    States    of    America   is   the   defendant    to

Plaintiff’s FTCA claim. The “different actors” Plaintiff refers to

are likely the individual prison employees or officials at FCI


                                      24
Allenwood   Low    whom     Plaintiff    alleges   retaliated   against   or

obstructed him from working on his pro se litigation.

     Plaintiff alleges he is likely to succeed on the merits of

his claims that arose at FCI Allenwood Low because those claims

are “practically the same claims made by the Plaintiff in the case

at bar.” The relief Plaintiff seeks is

            a TRO directing the Defendant Federal Bureau
            of Prisons and their employees to cease and
            desist in obstructing the Plaintiff JAMES
            STILE from doing his legal work in the law
            library and for the FBOP to at least put
            Plaintiff back in Recreation job and/or grant
            a complete dispensation from any work detail
            in order to attempt to meet the Court Orders
            of the numerous Courts [in which Plaintiff is
            a pro se litigant]. Further relief should be
            ordered that the Plaintiff not be transferred
            to another Federal Correctional Institution
            until Plaintiff has at least met obligations
            to respond to dispositive motions that are
            pending i[n] U.S. District Courts.

(ECF No. 68 at 5.)

     Federal Rule of Civil Procedure 65(b) provides:

            (b) Temporary Restraining Order.

                  (1) Issuing Without Notice. The court may
                  issue a temporary restraining order
                  without written or oral notice to the
                  adverse party or its attorney only if:

                          (A) specific facts in an affidavit
                          or a verified complaint clearly show
                          that   immediate   and   irreparable
                          injury, loss, or damage will result
                          to the movant before the adverse
                          party can be heard in opposition;
                          and


                                        25
                        (B) the movant's attorney certifies
                        in writing any efforts made to give
                        notice and the reasons why it should
                        not be required.

     A temporary restraining order may be available if there is a

possibility that irreparable injury will occur before the hearing

on a preliminary injunction required by Rule 65(a) can be held.

Trefelner ex rel. Trefelner v. Burrell School Dist., 655 F.Supp.2d

581, 588-89 (W.D. Pa. 2009). “The standard used to evaluate whether

the issuance of a temporary restraining order is warranted is the

same as that used to evaluate whether the issuance of a preliminary

injunction is appropriate.” Ne. Lumber Manufacturers Ass'n v. Sky

of New York Corp., No. CV 16-9487, 2016 WL 7491903 at *2 (D.N.J.

Dec. 29, 2016) (quoting Int’l Foodsource, LLC v. Grower Direct Nut

Co., Inc., Civ. No. 16-cv-3140(WHW)(CLW), 2016 WL 4150748 at *6

(D.N.J. Aug. 3, 2016)).

              A party seeking a preliminary injunction must
              show: (1) a likelihood of success on the
              merits; (2) that it will suffer irreparable
              harm if the injunction is denied; (3) that
              granting preliminary relief will not result in
              even greater harm to the nonmoving party; and
              (4) that the public interest favors such
              relief.

Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004).

     Plaintiff cannot establish the likelihood of success on the

merits   of    claims   that   are   not    at   issue   in   this   litigation.

Plaintiff’s claims in this case arose out incidents that occurred

while he was incarcerated in FCI Fort Dix. The facts he asserts in

                                       26
support of his motion for a temporary restraining occurred while

he was incarcerated at FCI Allenwood Low. Plaintiff asserts that

he is exhausting his administrative remedies for his new claims.

     It    appears    that    Plaintiff       has    not    yet    filed      a   lawsuit

asserting his claims arising out of his incarceration in FCI

Allenwood   Low.     When    he   does   so,    his     motion     for    a   temporary

restraining order may be brought in that action. In any event,

Plaintiff’s remaining claims in this action will be dismissed

because the Court will grant Defendants’ motion for judgment on

the pleadings. Plaintiff cannot show the likelihood of success in

a similar action based on this action because the Court ultimately

dismissed all of Plaintiff’s claims.

V.   CONCLUSION

     For    the    reasons    discussed        above,      the    Court    will     grant

Defendants’       motion    for   judgment      on    the    pleadings        and    deny

Plaintiff’s motion for a temporary restraining order.

An appropriate Order follows.

Date: January 22, 2019
                                               s/Renée Marie Bumb
                                               RENÉE MARIE BUMB
                                               UNITED STATES DISTRICT JUDGE




                                         27
